996 A.2d 453 (2010)
202 N.J. 136
In the Matter of James A. FOX, an Attorney at Law.
D-118 September Term 2009, 066349
Supreme Court of New Jersey.
June 22, 2010.

ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of JAMES A. FOX of NUTLEY, who was admitted to the bar of this State in 1984;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a)(negligent misappropriation of client trust funds), RPC 1.15(d) (failure to comply with recordkeeping requirements), and Rule 1:21-6(recordkeeping violations);
And the parties having agreed that respondent's conduct violated RPC 1.15(a), RPC 1.15(d) and Rule 1:21-6, and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's ethics violations and having granted the motion for discipline by consent in District Docket No. XIV-2009-0260E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And good cause appearing;
It is ORDERED that JAMES A. FOX of NUTLEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.